                                                                            E-FILED
                                            Wednesday, 15 January, 2020 12:33:35 PM
                                                       Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

WESTFIELD INSURANCE                 )
COMPANY,                            )
                                    )
          Plaintiff,                )
                                    )
     v.                             )     No. 16-cv-3298
                                    )
INDEMNITY INSURANCE                 )
COMPANY OF                          )
NORTH AMERICA, et al.,              )
                                    )
          Defendants.               )
                                    )
                                    )
INDEMNITY INSURANCE                 )
COMPANY OF                          )
NORTH AMERICA,                      )
                                    )
          Plaintiff,                )
                                    )
     v.                             )     No. 14-cv-3040
                                    )
HOLLIS SHAFER et al.,               )
                                    )
          Defendants.               )

                             OPINION

SUE E. MYERSCOUGH, U.S. DISTRICT JUDGE:

     This matter comes before the Court on Indemnity Insurance

Company of North America’s (Indemnity) Motion for Reconsideration

Under Rule 59(e) Regarding (I) Finding of Equitable Contribution
                           Page 1 of 11
Liability During Period of Deactivation; and (II) Findings Pertaining

to Star’s Duty to Defend (Case No. 16-3298 d/e 112, Case No. 14-

3040 d/e 122) (Motion). To prevail, Indemnity must demonstrate a

manifest error of law or fact, or present newly discovered evidence.

Fed. R. Civ. P. 59(e); LB Credit Corp. v. Resolution Trust Corp., 49

F.3d 1263, 1267 (7th Cir. 1995). Indemnity argues that the Court

made manifest errors and does not present any newly discovered

evidence. For the reasons set forth below, the Court sees no

manifest error of law or fact. The Motion is DENIED.

                           BACKGROUND

     Brian Bradshaw, Eric Bradshaw, and Hollis Shafer owned

confined area feeding operations (Hog Facilities or CAFO) in Scott

County, Illinois, known as Sandstone North, LLC, and Sandstone

South, LLC (collectively Sandstone). At various times, Indemnity

and Westfield issued insurance policies to Sandstone. Westfield

issued policies that covered Sandstone up to November 12, 2008.

Thereafter, Sandstone switched its coverage to Indemnity. On

August 2, 2009, Sandstone was also made an additional insured on

a policy issued by Star to a company called Red Oak Hill. Brian

Bradshaw also owned Red Oak Hill. In 2010, Sandstone’s
                            Page 2 of 11
neighbors brought a nuisance suit against Sandstone in Scott

County, Illinois Circuit Court, Alvin Marsh, et al. v. Brian

Bradshaw, et al., Scott County Case No. 2010-L-3 (Underlying

Action). See Opinion entered October 28, 2019 (Case No. 16-3298

d/e 111, Case No. 14-3040 d/e 121) (Summary Judgment Opinion),

at 2-3, 14-15. The Complaint in the Underlying Action (Underlying

Action Complaint) alleged various injuries to the neighbors from the

wrongful operations of the Hog Facilities from 2007 onward.

     On August 6, 2010, Sandstone tendered the defense of the

Underlying Action to the Indemnity, Westfield, and Star. On

November 2, 2010, Sandstone withdrew the tender to Indemnity of

the defense of the Underlying Action. On December 17, 2013,

Sandstone re-tendered the defense to Indemnity. This Court

determined at summary judgment that Sandstone could re-tender

the defense to Indemnity and that Sandstone’s re-tender in this

case was effective because it was within a reasonable time under

the circumstances. As a result, Indemnity owed Sandstone a duty

to defend the Underlying Action. Summary Judgment Opinion, at

15-23, 57-58.



                             Page 3 of 11
     Sandstone’s attorneys secured a complete dismissal of all

claims against Sandstone. Westfield and Star paid for the defense

of the Underlying Action. Westfield and Star asked this Court to

require Indemnity to pay a pro rata share of the defense costs. The

Court determined Indemnity was required to pay a pro rata of the

defense costs because the re-tender was effective and was made

within a reasonable time. Summary Judgment Opinion, at 57-62.

The Court determined that Westfield and Star were entitled to

prejudgment interest from the date that Sandstone re-tendered the

defense to Indemnity, December 17, 2013. The Court directed the

parties to meet and confer to submit an agreed calculation of

Indemnity’s share of the defense costs and prejudgment interest.

Summary Judgment Opinion, at 64.

     Indemnity asks the Court to reconsider two aspects of the

decision. Indemnity asks the Court to reconsider its decision that

Indemnity is liable for defense costs that occurred before the re-

tender on December 17, 2013. Second, Indemnity asks the Court

to reconsider its findings regarding whether Star had a duty to

defend.



                            Page 4 of 11
                              ANALYSIS

      The Court sees no error in its determination that Indemnity

had a duty to defend the entire Underlying Action. The Court

determined as a matter of first impression that an insured that had

relieved an insurer of the obligation to defend a lawsuit under

Illinois law’s “targeted tender doctrine” could re-tender the lawsuit

to the insurer and require the insurer to defend. The Court

explained that the targeted tender doctrine existed to protect the

insured’s right to decide which insurer should provide a defense to

a particular lawsuit. In order to protect an insured’s right to so

choose, the Court determined that the insured must be entitled to

re-tender a defense to an insurer. Summary Judgment Opinion, at

47-49.

     The Court further determined that the re-tender must be made

within a reasonable time under existing principles of Illinois for the

tender of a defense to an insured. The Court applied the principles

for determining the timeliness of a tender approved by the Illinois

Supreme Court in West American Ins. Co. v. Yorkville Nat. Bank,

238 Ill.2d 177, 185, 939, 939 N.E.2d 288, 293 (Ill. 2010), and

determined that Sandstone’s re-tender to Indemnity was within a
                             Page 5 of 11
reasonable time under the circumstances. Summary Judgment

Opinion, at 49-58. Because the re-tender was within a reasonable

time under the circumstances, Indemnity had a duty to defend the

Underlying Action. A tender of a defense within a reasonable time

effectively requires an insurer to pay all the defense costs, even

those incurred before the date of the tender of the defense. See

West American Ins. Co. v. Yorkville Nat. Bank, 939 N.E.2d at 292,

296. Indemnity’s duty to defend Sandstone, therefore, extended to

all of Sandstone’s costs in the Underlying Action, not just those

after December 17, 2013. Because Indemnity had a duty to

Sandstone to pay all the defense costs, Westfield and Star were

entitled to require Indemnity to pay a pro rata share of the costs.

There was no error.

     Indemnity argues that the Court erred because the Illinois

Supreme Court held that under the targeted tender doctrine an

insurer relieved of the duty to defend, such as Indemnity, could not

be required to pay contribution to other insurers that also had

duties to defend, such as Westfield and Star. Indemnity cites as

support for its argument the Illinois Supreme Court decisions in

Kajima Const. Servs., Inc. v. St. Paul Fire & Marine Ins. Co., 227 Ill.
                             Page 6 of 11
2d 102, 108, 879 N.E.2d 305, 310 (2007); John Burns Const. Co. v.

Indiana Ins. Co., 189 Ill. 2d 570, 578, 727 N.E.2d 211, 217 (2000).

The insureds in Kajima and John Burns Const. selected one insurer

to provide the defense of the underlying lawsuit and relieved

another insurer from paying those costs. The Kajima and John

Burns Const. decisions stated the insured had the right to choose

which insurer would pay for the defense. The Kajima and John

Burns Const. decisions also stated that allowing the insurer

selected to pay defense costs to seek contribution would interfere

with the insured’s right to choose. Summary Judgment Opinion, at

37; see John Burns Const., 189 Ill.2d at 577, 727 N.E.2d at 217

(“In the present case, however, Burns [the insured] made clear that

it did not want Royal [insurer] to become involved in the matter and

that the defense was being tendered solely to Indiana [the other

insurer]. Therefore, Indiana was foreclosed from seeking equitable

contribution from Royal.”).

     In this case, the insured, Sandstone, effectively re-tendered

the defense to Indemnity. Sandstone chose Indemnity to defend the

Underlying Action along with Westfield and Star. Allowing Westfield

and Star to recover a pro rata share of all the costs from Indemnity
                              Page 7 of 11
furthered the insured Sandstone’s decision that all three companies

should provide the defense. The Court’s ruling is consistent with

Kajima and John Burns Const. because the outcome protects the

insured’s right to decide which insurance company will provide the

defense to a lawsuit. There was no error.

     Indemnity argues that starting the accrual of prejudgment

interest on the date of the re-tender, December 17, 2013, was

inconsistent with finding that Indemnity was liable for a share of all

defense costs from the beginning of the Underlying Action.

Indemnity is mistaken. The right to prejudgment interest accrues

when the right to payment is liquidated and easily ascertainable.

See New Hampshire Ins. Co. v. Hanover Ins. Co., 296 Ill.App.3d

701, 709, 696 N.E.2d 22, 28 (Ill. App. 1st Dist. 1998). Westfield and

Star’s right to contribution was not liquidated until Sandstone

made a re-tender to Indemnity. That occurred on December 17,

2013. Prejudgment interest properly accrued from that date. There

was no inconsistency or error in the Summary Judgment Opinion.

     Indemnity also asks the Court to reconsider its analysis of

Indemnity’s Other Insurance provisions and its impact on

Indemnity’s duty to defend. An insurer has a duty to defend if the
                            Page 8 of 11
complaint in the underlying lawsuit alleges fact which, if proven,

could give rise to coverage under the insurer’s policy. Summary

Judgment Opinion, at 31, (citing Outboard Marine Corp. v. Liberty

Mut. Ins. Co., 154 Ill.2d 90, 108, 607 N.E.2d 1204, 1212 (Ill.

1992)). Indemnity’s Other Insurance provisions excluded coverage

for certain circumstances when other insurance applied to cover the

claims alleged in a lawsuit. The Court determined that the

Underlying Action Complaint alleged facts, which if proven, could

have established liability that was not subject to Indemnity’s Other

Insurance provisions. The Underlying Action Complaint alleged

continuing wrongful acts from 2007 onward. Indemnity was the

only insurer that issued policies to Sandstone covering the claims

in the Underlying Action for alleged wrongful acts that occurred

from November 12, 2008 until August 2, 2009. Because Indemnity

was the only insurer during this period, the Underlying Action

Complaint alleged wrongful acts that were only covered by

Indemnity’s policies. The Other Insurance provision did not apply

to these alleged wrongs. As a result, Indemnity had a duty to

defend. Summary Judgment Opinion, at 33-34.



                            Page 9 of 11
     The Underlying Action Complaint also alleged wrongful acts by

Sandstone after August 2, 2009. After August 2, 2009, Sandstone

was named as an additional insured for policies issued by Star.

The Star policies provided insurance for the actions taken by

employees and agents of a third party Red Oak Hill, also owned by

Brian Bradshaw. The Underlying Action Complaint alleged

wrongful conduct by Sandstone, not Red Oak Hill. The allegations

in the Underlying Action Complaint, therefore, could have resulted

in liability covered by the Indemnity policies alone. Because the

Underlying Action Complaint alleged facts that could have resulted

in liability covered by Indemnity alone, the Other Insurance

provision did not apply, and Indemnity had a duty to defend.

Summary Judgment Opinion, at 34-35.

     Indemnity argues that the Court erroneously discussed the

possible outcomes of findings of liability if the plaintiffs in the

Underlying Action proved some of their claims. Indemnity argues

that the Court should have only looked at the allegations in the

Complaint and the language of the Indemnity policies. The Court

discussed the possible outcomes only to explain that the Underlying

Action Complaint alleged facts, which if true, could have resulted in
                             Page 10 of 11
liability that would have been covered by Indemnity’s policies alone.

The Court determined Indemnity’s duty to defend based only on the

possibility of coverage of the facts alleged in the Underlying Action

Complaint and the terms of the Indemnity policies. See Outboard

Marine Corp., 154 Ill.2d at 108, 607 N.E.2d at 1212. There was no

error.

                            CONCLUSION

     THEREFORE, Indemnity Insurance Company of North

America’s Motion for Reconsideration Under Rule 59(e)

Regarding (I) Finding of Equitable Contribution Liability During

Period of Deactivation; and (II) Findings Pertaining to Star’s

Duty to Defend (Case No. 16-3298 d/e 112, Case No. 14-3040

d/e 122) is DENIED.

ENTER:    January 15, 2020



                           s/ Sue Myerscough
                     UNITED STATES DISTRICT JUDGE




                            Page 11 of 11
